 1 MICHAEL COSENTINO, SBN 83253
   Counsel for the United States
 2 P.O. Box 129
   Alameda, CA 94501
 3 Telephone: (510) 523-4702
   Facsimile: (510)747-1640
 4
   Attorney for Plaintiff
 5 United States of America
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA                         NO. CV18-03791 SLM
11
                            Plaintiff,
12                                                    JUDGMENT ON DEFAULT
           v.
13
   JAMES L. SMITH
14 aka JAMES LAMONT SMITH
   aka JAMES SMITH,
15
                    Defendant.
16                                                /
17         In the above entitled action, the defendant JAMES L. SMITH aka JAMES LAMONT
18 SMITH aka JAMES SMITH having been duly served with the Summons and a copy of the
19 Complaint in the action, and the defendant having failed to appear, answer, plead, or
20 otherwise defend in the action within the time allowed by law, or at all, and default having
21 been duly entered; and it further appearing that plaintiff's claim against the defendant is for
22 a sum certain and for interest which can by computation be made certain and for costs; and
23 it further appearing that a declaration on behalf of the plaintiff required by Rule 55 has been
24 filed, setting forth the amounts due plaintiff from said defendant in accordance with the
25 prayer of the Complaint, and also setting forth that defendant is not an infant or
26 incompetent person or in the military service of the United States within the meaning of the
27 Service Members Civil Relief Act [50 U.S.C. Appx. §§ 501 et. seq.] (formerly the Soldiers'
28 and Sailor's Civil Relief Act of 1940), or otherwise entitled to the benefits of said Act, and
 1 praying that Judgment be entered herein.
 2           NOW, THEREFORE, by virtue of the law and by reason of the premises aforesaid,
 3           IT IS ADJUDGED that the United States of America, plaintiff, do have and recover of
 4 and from the defendant, JAMES L. SMITH aka JAMES LAMONT SMITH aka JAMES
 5 SMITH, the sum of $10,562.43 as principal, interest, attorney fees, and costs, plus interest
 6 in the amount of $0.58 per day from January 30, 2019, to the date of entry of the judgment,
 7 plus post judgment interest thereafter at the current legal rate per annum, pursuant to the
 8 provisions of 28 USC Sec. 1961(a) which will be compounded annually pursuant to the
 9 provisions of 28 U.S.C. Sec 1961(b), and judgment is herewith entered accordingly.
10
11 JUDGMENT ENTERED:              2/5/2019

12
                                                    SUSAN Y. SOONG, Clerk
13                                                  UNITED STATES DISTRICT COURT
14
                                                    _______________________________
15                                                       Deputy Clerk  Mark Romyn
16
17
18
19
20
21
22
23
24
25
26
27
28
     JUDGMENT ON DEFAULT                                                                    2
